Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/22/2022 has been entered.  As directed by the amendment: claims 1 and 22-24 have been amended; and claims 5 and 12-21 are cancelled. Thus, claims 1-4, 6-11, and 22-24 are presently pending.
The amendment is sufficient in overcoming each objection and rejection previously indicated.
Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Claim Interpretation
Claim terms “heating mechanism/element,” “controls,” “control unit,” and “display unit” are interpreted under 35 USC 112 (f), which the Applicant traverses (see Remarks, pages 6-8).  Applicant’s position is that since the claims do not use the term “means” or “step” the presumption is that interpretation under 35 USC 112 (f) does not apply (page 7, first paragraph). Applicants argues that the aforementioned claim terms do “recite sufficiently definite structure and/or recite function along with structure for performing that function” and, as such, interpretation under 35 USC 112 (f) does not apply (page 7, second paragraph). Applicant, referencing MPEP 2181 (I), states that:
“…it is clear that a limitation will not invoke means plus function treatment if there is a structural modifier that further describes the non-structural term. For example, although a nonstructural term like "mechanism", "member" or "unit" standing alone may invoke means plus function treatment, when it is coupled with a function it will not invoke such treatment when it is preceded by a structural modifier (e.g., "detent mechanism").”

Lastly, Applicant concludes that:
“The present case is akin to those highlighted above, where 35 U.S.C. 112(f) is not invoked. In particular, although the claims uses a nonstructural terms like "mechanism", "element", and "unit", these terms includes a structural modifier that further describes the non- structural term, i.e., "heating mechanism," "heating element", "control unit" and "display unit."

In response, the examiner respectfully disagrees. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
In this case, none of the claims recite “means” or “step.” The applicant is correct that lacking such terms creates the rebuttable presumption that 35 USC 112 (f) does not apply. 
However, absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
In this case, each of the contested limitations recite functional language without reciting sufficient structure for performing the claimed functions. As an illustrative example, claim 1 recites “a heating mechanism in thermal communication with said compartment and configured to heat said compartment.”  Term “mechanism” is a generic placeholder having no definite structural meaning.  Term “mechanism” is claimed as performing the function “…configured to heat said compartment.”  Here, both prongs (A) and (B), as detailed above, are satisfied.  Lastly, in order to satisfy prong (C), “the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.” In this case, term “mechanism” is modified by the term “heating,” which is not a structure term.  Rather, “heating” is a functional term.  Similarly, terms “control” and “display” do not structurally modify the generic placeholder “unit.” Rather, such terms merely recite function.
The examiner disagrees that the contested limitations are “akin” to those relied upon by Applicant.  As an example, term “detent” serves as a structural modifier for term “mechanism,” which is unlike “heating mechanism.”
The 35 USC § 103 Rejection over Hensel in view of McIntyre
With respect to claim 1, Applicant states that:
Applicant has reviewed Hensel and McIntyre and can find no disclosure, teaching or 
suggestion of a toaster and convection oven that is operable in a dual cook mode where back to back cooking functions are carried out without needing intervention by a user, and where parameters of the second cooking mode may be altered/modified while the first cooking mode is being carried out, as now required by independent claim 1. Indeed, while McIntyre appears to disclose that the oven thereof is operable in a multi-stage mode, and wherein upon pressing multi-stage keypad 66 during execution of stage 1, the stage 2 recipe will be momentarily displayed, there does not appear to be any teaching or suggestion within McIntyre of the ability to change the 'stage 2' recipe or parameters thereof while stage 1 is being executed.

In response, the examiner respectfully disagrees. The combination of Hensel and McIntyre teaches each claimed limitation including the user interface allowing independent selection of a first and second cooking mode and the control unit executing the first and second modes sequentially without further input from the user.  The combination does not explicitly disclose the control unit and user interface being configured to allow a user to change at least one parameter of the second cooking mode while the toaster and convection oven is operating in the first cooking mode.
	However, Hensel teaches the user interface (Fig. 5, 107), including the plurality of user controls (controls 503-plurality of knobs and buttons 513, 514, 515, 516, etc.), being operatively coupled to the control unit (processor 801).  Hensel further states the control unit and user interface being configured to allow a user to change at least one parameter during operation (Para. 0041; “user operable controls 503 provide the user with an easy way to make selections or preferences, and provide inputs to the oven's processor in respect of the various modes and user preferences within modes. Importantly, the primary modes designated in the vertical list 504 are selectable by a rotary dial 513 which is located in vertical alignment and preferably below the list 504. Rotation of the mode dial 513 changes the oven's functionality and the selected mode is indicated by the moving arrow 505…The upper dial 515 allows the user to adjust the cooking temperature, for example, adjusting the default temperature associated with any particular mode upward or downward. This same dial 515 allows a user to select the selected shade or darkness of toast when the unit is in a toast mode…Rotation of the lower or time/load size control 516 allows the user to adjust, before or at the inception of a cooking cycle or during it, a selected time or the default time specified by the unit's microprocessor…In preferred embodiments, the temperature/darkness dial 515 and the time/load size 516 are of equal size and located in proximity. Both may be operated during a cooking cycle so as to make adjustment mid-cycle.”) (Para. 0057; “In the bake mode, the default temperature is 350 Fahrenheit (optionally delivered at least in part by true intermediate power) and the default cooking time is 30 minutes. Both of these values may be subsequently adjusted by the user, even in mid-cycle” and para. 0059; “In the roast mode, the default temperature is 350 degrees Fahrenheit (optionally delivered at least in part by true intermediate power) and the default roasting time is 60 minutes. Both of these values may be adjusted by the user pre or mid-cycle.”).
Here, Hensel teaches that the user interface and the control unit allow for a user to change at least one parameter mid-cycle during operation.  The proposed combination suggests adding the execution of the first cooking mode and said second cooking mode sequentially without further input from the user and the displaying of parameters of said second cooking mode while operating in said first cooking mode of McIntyre into the control unit of Hensel, which is disclosed as controlling operation of the heating mechanism in dependence upon the signal generating by the user interface to execute various cooking modes.  Such combination would produce a user interface that allows a user to select a first and second cooking mode, a control unit that executes the first and second cooking mode sequentially without further input from the user, and a display unit that displays parameters of the second cooking mode while operating in the first cooking mode.  Further, the combination would also produce a user interface and control unit that would allow a user to change a parameter of the second cooking mode while operating in the first cooking mode as Hensel teaches that the user interface allows a user to change parameters mid-cycle.
For such reasons, the examiner contends that the prior art, when viewed as a whole, teaches, either explicitly, implicitly, or inherently, each claimed limitation.
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "heating mechanism/element,” “controls,” “control unit,” and “display unit” in claims 1-4, 6-11, and 22-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “heating mechanism/element,” “controls,” “control unit,” “display unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism/element,” “controls,” and “unit” coupled with functional language:
“…to heat said compartment…, (Claims 1-4, 6-11, 20, and 22; heating mechanism) ” “…to allow independent selection of a first and a second cooking mode as part of a dual mode cooking method…, (claims 1-4, 6-11, and 22; user controls);” 
“…to receive a signal generated by said user interface and to control operation of said heating mechanism in dependence upon said signal, thereby executing said first cooking mode and said second cooking mode sequentially… (claims 1-4, 6-11; control unit);” 
 “…to receive a signal generated by said user interface and to control operation of said heating mechanism in dependence upon said signal” (claim 22; control unit);
“…selectively displaying parameters of said first and second cooking modes…to display said parameters of said second cooking mode…” (claim 1; display unit); 
“…operation of said user interface selectively controls said display unit to display said parameters of said second cooking mode…” (claim 1; control unit/user interface);
“…selectively displaying parameters of said first and second cooking modes…to display said parameters of one of said first and second cooking modes during operation of said cooking appliance in the other of said first and second cooking modes…” (claim 22; display unit); and
“…operation of said user interface selectively controls said display unit to display said parameters …” (claim 22; control unit/user interface).
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Terms “heating,” “control,” and “display” convey only function and not any known structure for performing the claimed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4, 6-11, and 22-24 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Heating mechanism/element-paragraph 0021 discloses that heating mechanism (elements 32/34) may be electric heaters or quartz, tungsten or halogen radiant heaters;
Control unit-paragraph 0023 discloses the control unit is a microprocessor, while paragraphs 0042-0043 discloses a user selecting cooking temperature and time with the control unit controlling accordingly; paragraph 0045 discloses that “the user interface and control unit of the oven 10 are also configured to allow a user to change functions, time or temperature mid cycle during cooking” where Figure 8-and paragraph 0025-discloses the user interface 24 including various controls 38/40/42/44/46/48/50 (for example using knob 50 and stop/start button 38 to change cooking temperature/time and/or cooking function/mode-paragraphs 0045-0047)(that is, a user may use control 50 to change function, time, or temperature, where the control unit permits the changes to be implemented);
Controls- Figs. 2 and 8, along with paragraph 0025, disclose the controls as a plurality of buttons and knobs; and
Display unit-Figures 1, 2, and 8 show display 26, where paragraph 0018 discloses that display 26 being a graphic display, such as a liquid crystal display (LCD).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 is amended to recite “wherein said control unit is configured such that, in said dual mode and after selection of the first cooking mode, said control unit controls said display unit to display only a subset of all cooking modes executable by said toaster and convention oven for selection by a user for said second cooking mode; and wherein said subset of all cooking modes displayed by the display unit after selection of the first cooking mode is dependent upon the particular first cooking mode selected,” which lacks sufficient support in the originally filed specification. Paragraph 0041 discloses that a “DUAL COOK” mode allows “a user to program separate cooking temperatures and times for two different functions to run consecutively, or to program two different cooking temperatures and times within the same function.”  Paragraph 0041 states that such modes may be “BAKE, BROIL, ROAST, PIZZA, SANDWICH and KEEP WARM.”  Paragraph 0042 provides an example in that “if BAKE is selected for the first function, BAKE, BROIL and KEEP WARM may be displayed as options for the second function.”  Here, however, the modes “BAKE, BROIL and KEEP WARM” are disclosed as modes that “may be displayed as options for the second mode.”  To put it another way, the specification does not state that the “BAKE, BROIL and KEEP WARM” modes are the only modes displayed. For this reason, the amended limitations introduce new matter.
Furthermore, if a user selects “KEEP WARM” as the first function (as paragraph 0041 states that such a mode is available as first function), what subset modes are available for a user to select as the second mode?
For the above reasons, the aforementioned amended limitations add subject matter not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 22 and 24 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 22, the recitation of “display only a subset of all cooking modes executable by said toaster and convection oven” renders the claim indefinite as “said toaster and convection oven” lacks proper antecedent basis and it is unclear whether the aforementioned refers to the “cooking appliance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 11, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (U.S. Publication 2010/0006561), hereinafter Hensel, in view of McIntyre et al. (U.S. Patent 6809301).
Regarding claim 1, Hensel discloses a toaster and convection oven (Fig. 1-3, oven 100) comprising:
a housing (101) having an internal compartment (102);
a heating mechanism (120-Fig. 2-3 show heating mechanism 120 comprising 3 upper heating elements, 203/205/220, and 2 lower heating elements 210/211) in thermal communication with said compartment and configured to heat said compartment (Para. 0029 discloses quartz, calrod, tungsten, and halogen as the heating elements) (paragraph 0021, of the instant application, discloses electric heaters or quartz, tungsten or halogen radiant heaters);
a user interface (Fig. 5, 107) including a plurality of user controls (controls 503-plurality of knobs and buttons 513, 514, 515, 516, etc.) (paragraph 0025, of the instant application, discloses the controls as a plurality of buttons and knobs) to be manipulated by a user, said user controls configured to allow independent selection of a first and second cooking mode (display 502 shows a plurality of cooking modes that can be selected-for example “Bake”, “Broil,” “Roast,” “Pizza,” “Keep Warm”; which correspond to the cooking modes listed in paragraph 0026 of the instant application-bake, broil, roast, pizza, keep warm) (Para. 0057, user selects “Bake,” Para. 0061-0063, user selects “Broil;” The selection of the modes are made by the user, as display 502 shows a plurality of modes that may be selected; For example, a user may select the Bake mode which operates for 30 minutes-para. 0057, after which, the user may  select Broil mode which operates for 15 minutes-para. 0061, As such both selections are user selected) as part of a dual cooking method (the selected first and second cooking mode are, therefore, part of a dual mode cooking method)(Furthermore, those of ordinary skill in the art would consider it reasonable that the user controls of Hensel, being a plurality of knobs and buttons that allow a user to select various cooking modes, which corresponds to, or at least substantially corresponds, to the same structure recited in the instant application, would be capable of, without further modification, allowing independent selection of a first and second cooking mode as part of a dual cooking method. See MPEP 2114); and
a control unit (Fig. 8a/b, processor 801; para. 0045) operatively connected to said user interface and to said heating mechanism, said control unit being configured to receive a signal generated by said user interface and to control operation of said heating mechanism in dependence upon said signal, thereby executing the operator selected cooking mode (Paras. 0041, 0044);

    PNG
    media_image1.png
    166
    522
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    359
    219
    media_image2.png
    Greyscale

		Fig. 8 of Application 14/447885				Fig. 7 of Hensel

a display unit (graphic display 502-para. 0039) (paragraph 0018 of the instant application discloses display 26 being a graphic display, such as an LCD) in communication with said control unit (para. 0040-0041; operative communication with oven’s processor), said display unit selectively displaying parameters of said first and second cooking modes (para. 0040, graphic display 502 includes portion 511 which displays temperature, and portion 512 which displays cooking cycle time, which, together, define cooking functions of the respective mode) (Therefore, graphic display 502 selectively displays parameters of the first and second cooking modes, depending on the parameters selected by the user)
said heating mechanism including at least one upper heating element (205, 203, 220) adjacent to a top of said heating compartment (102), said at least one upper heating element being operable at a first wattage between zero and full power (Para. 0033-zero power is off, full power is on), and at least one lower heating element (210 and 211) adjacent to a bottom of said heating compartment (102), said second heating element being operable at a second wattage between zero power and full power (Para. 0033-zero power is off, full power is on); and
wherein said control unit and said user interface are configured such that operation of said user interface (user interface 107, which includes user controls 503-plurality of knobs and buttons 513, 514, 515, 516, etc.) selectively controls (upon user selection) said display unit (graphic display 502) to display said parameters of said second cooking mode while said toaster and convection oven is operating in said first cooking mode (Those of ordinary skill in the art would readily appreciate that the processor, user interface, and graphic display of Hensel are, structurally, the same (or at least substantially the same) as those disclosed in the instant application and, as such, would reasonably conclude that the processor, user interface, and graphic display of Hensel would also be structurally capable of displaying parameters of the second cooking mode while the oven is operating in the first cooking mode. MPEP 2114).
Hensel is silent on executing said first cooking mode and said second cooking mode sequentially without further input from the user. 
While the examiner contends that the display unit of Hensel is structurally capable of displaying parameters of said second cooking mode while operating in said first cooking mode as claimed, Hensel does not explicitly teach such functionality.
	McIntyre teaches that it is known in the art of controlling ovens (title; Figures 1, 2, 3, 4, 6, etc. control unit 150 including microprocessor 152, memory 156, RAM 154, user interface 34, display 40) for a control unit to execute said first mode and said second mode sequentially without further input from the user (Figure 6 shows a multi-stage cooking algorithm 210 executable by control system 150, wherein oven settings are automatically adjusted between a first stage and a second stage at an appropriate time in a single cooking session without monitoring by a user-See Col. 6, lines 30-37; “Multi-Stage” button 66 selected on user interface 34 permits algorithm-Figure 6-to operate; “Stage 1” and “Stage 2,” each having separate temperature and time settings-See Col. 6, lines 54 to Col. 7, lines 6).  
McIntyre further teaches the control unit (150) in communication with a display unit (graphic display 40; Fig. 3 and 4) (figures 2-4, user interface 34 including various user controls), such that the control unit and user interface are configured such that operation of the user interface selectively controls the display unit to display parameters of said second cooking mode during operation in said first cooking mode (Col. 7, lines 25-30; “In multi-stage mode, while stage 1 is being executed, pressing MULTI-STAGE keypad 66 momentarily displays the stage 2 recipe, and then returns to the display indicated before MULTI-STAGE keypad 66 was depressed”) (control unit 150 having display 40, therefore, at least partly, allows for the selective displaying of parameters of the second cooking mode-Stage 2-during execution of the first cooking mode-Stage 1).
	The advantage of combining the teachings of McIntyre is that in doing so would provide automatic control over multiple stages in a single cooking session without requiring monitoring by a user (Col. 6, lines 30-35 of McIntyre), that is, such control would allow for the automatic sequential execution for dishes requiring different temperatures at different stages without the need of a user intervention (Col. 2, lines 1-10 of McIntyre), as well as, to provide a means of allowing a user to view parameters for the second cooking mode prior to the second cooking mode being executed (Col. 7, lines 25-30 of McIntyre).
	Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hensel with McIntyre, by adding to the control unit and display unit of Hensel, the teachings of McIntyre, to provide automatic control over multiple stages in a single cooking session without requiring monitoring by a user (Col. 6, lines 30-35 of McIntyre), that is, such control would allow for the automatic sequential execution for dishes requiring different temperatures at different stages without the need of a user intervention (Col. 2, lines 1-10 of McIntyre), as well as, to provide a means of allowing a user to view parameters for the second cooking mode prior to the second cooking mode being executed (Col. 7, lines 25-30 of McIntyre).
	The combination of Hensel and McIntyre teaches each claimed limitation including the user interface allowing independent selection of a first and second cooking mode and the control unit executing the first and second modes sequentially without further input from the user.  The combination does not explicitly disclose the control unit and user interface being configured to allow a user to change at least one parameter of the second cooking mode while the toaster and convection oven is operating in the first cooking mode.
	Hensel teaches the user interface (Fig. 5, 107), including the plurality of user controls (controls 503-plurality of knobs and buttons 513, 514, 515, 516, etc.), being operatively coupled to the control unit (processor 801).  Hensel further states the control unit and user interface being configured to allow a user to change at least one parameter during operation (Para. 0041; “user operable controls 503 provide the user with an easy way to make selections or preferences, and provide inputs to the oven's processor in respect of the various modes and user preferences within modes. Importantly, the primary modes designated in the vertical list 504 are selectable by a rotary dial 513 which is located in vertical alignment and preferably below the list 504. Rotation of the mode dial 513 changes the oven's functionality and the selected mode is indicated by the moving arrow 505…The upper dial 515 allows the user to adjust the cooking temperature, for example, adjusting the default temperature associated with any particular mode upward or downward. This same dial 515 allows a user to select the selected shade or darkness of toast when the unit is in a toast mode…Rotation of the lower or time/load size control 516 allows the user to adjust, before or at the inception of a cooking cycle or during it, a selected time or the default time specified by the unit's microprocessor…In preferred embodiments, the temperature/darkness dial 515 and the time/load size 516 are of equal size and located in proximity. Both may be operated during a cooking cycle so as to make adjustment mid-cycle.”) (Para. 0057; “In the bake mode, the default temperature is 350 Fahrenheit (optionally delivered at least in part by true intermediate power) and the default cooking time is 30 minutes. Both of these values may be subsequently adjusted by the user, even in mid-cycle” and para. 0059; “In the roast mode, the default temperature is 350 degrees Fahrenheit (optionally delivered at least in part by true intermediate power) and the default roasting time is 60 minutes. Both of these values may be adjusted by the user pre or mid-cycle.”).
Here, Hensel teaches that the user interface and the control unit allow for a user to change at least one parameter mid-cycle during operation.  The proposed combination suggests adding the execution of the first cooking mode and said second cooking mode sequentially without further input from the user and the displaying of parameters of said second cooking mode while operating in said first cooking mode of McIntyre into the control unit of Hensel, which is disclosed as controlling operation of the heating mechanism in dependence upon the signal generating by the user interface to execute various cooking modes.  Such combination would produce a user interface that allows a user to select a first and second cooking mode, a control unit that executes the first and second cooking mode sequentially without further input from the user, and a display unit that displays parameters of the second cooking mode while operating in the first cooking mode.  Further, the combination would also produce a user interface and control unit that would allow a user to change a parameter of the second cooking mode while operating in the first cooking mode as Hensel teaches that the user interface allows a user to change parameters mid-cycle.
	Regarding claim 2, the primary combination of Hensel and McIntyre, as applied in claim 1, teaches each claimed limitation.
Specifically, Hensel further teaches said first cooking mode (Bake Mode-para. 0057) includes a first cooking function (Bake-convection fan off, etc.), a first cooking temperature (350°F), and a first cooking time (default 30 min.); said second cooking mode (Broil mode-paras. 0061-0063) includes a second cooking function (Broil-convection fan off, etc.), a second cooking temperature (300°F, up to 500°F) and a second cooking time (default set to 15 minutes); wherein at least said first cooking temperature is different from said second cooking temperature (first temperature is different from the second).
	Regarding claim 3, the primary combination of Hensel and McIntyre, as applied in claim 2, teaches each claimed limitation.
Specifically, Hensel further teaches the first cooking function including one of bake, broil, roast, pizza, sandwich and keep warm (Bake mode previously described).
	Regarding claim 4, the primary combination of Hensel and McIntyre, as applied in claim 2, teaches each claimed limitation.
Specifically, Hensel further teaches the first cooking function is bake and the second cooking function is broil (See above).
	Regarding claim 6, the primary combination of Hensel and McIntyre, as applied in claim 2, teaches each claimed limitation.
Specifically, Hensel further teaches a convection fan (Fig. 3, fan 301) in communication with said heating compartment (102) and configured to circulate air around a food item within said heating compartment (fan 301 would circulate air in compartment 102).
	Regarding claim 11, the primary combination of Hensel and McIntyre, as applied in claim 1, teaches each claimed limitation.
Specifically, Hensel further teaches said at least one upper heating element is three upper heating elements (Fig. 3, 205, 203, and 220); and said at least one lower heating element is two lower heating elements (Fig. 3, 210 and 211).
Regarding claim 23, the primary combination of Hensel and McIntyre, as applied in claim 1, teaches each claimed limitation.
Hensel further teaches the control unit and the user interface being further configured such that a function, a time and/or a temperature can be selectively changed during operation of the toaster and convection oven in at least one of said first and second cooking modes upon input from a user using the user interface.
With respect to the instant application, paragraph 0045 discloses that a user can use user interface 24 to change functions, time, or temperature mid cycle during cooking by, for instance, pressing and holding the knob 50 to change temperature.  Paragraph 0046 discloses that the user can press knob 50 again to change the cooking time and paragraph 0047 discloses that the user can press the stop/start button 38 and then utilize knob 50 to select a new function. 
Hensel teaches the same functionality.  Taking changing a function as an illustrative example, Hensel teaches the user interface including a start/cancel button 514 (corresponding to the stop/start button 38 of the instant application) and a mode dial 513 that “allows the user to select one of a number of different modes or functions” (para. 0041).  The structure of Hensel allows for a user to press the start/cancel button 514 mid cycle and use mode dial 513 to select a new function.  Hensel, therefore, inherently teaches the claimed functionality. 
Here, the aforementioned claim limitation does not recite, nor require, any additional structure and/or structural cooperative relationship between the control unit and user interface.  It would be reasonable to suggest that the processor and the user interface of Hensel, being operatively coupled to control various parameters including function, time and temperature, would also be structurally capable without further modification of allowing a function, time and/or temperature to be changed during operation. MPEP 2114-I, -II, -III.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (U.S. Publication 2010/0006561), hereinafter Hensel, in view of McIntyre et al. (U.S. Patent 6809301), and in further view of Larsen et al. (U.S. Patent 4332992), hereinafter Larsen.
Regarding claim 7, the primary combination of Hensel and McIntyre, as applied in claim 6, teaches each claimed limitation, except as stated below.
Specifically, Hensel further teaches said plurality of controls including a start/stop button (514) for initiating a cooking cycle.  Hensel is silent on a dual cook button for initializing said dual cook mode and an oven light button for turning on and off a light within said heating compartment.  
McIntyre further teaches said plurality of user controls (best shown in Fig. 2) including a dual cook button for initializing said dual cook mode (Multi-Stage keypad 66; Col. 6, lines 54-62) and an oven light button (Oven light keypad 54; Col. 3, lines 22-27).  McIntyre does not explicitly disclose that the oven light button (54) is for turning on and off a light within said heating compartment.
The advantage of combining the teachings of McIntyre is that in doing so would provide a means (user control) for initiating the automatic control over multiple stages in a single cooking session without requiring monitoring by a user (Col. 6, lines 30-35 of McIntyre), which would allow for the automatic sequential execution for dishes requiring different temperatures at different stages without the need of a user intervention (Col. 2, lines 1-10 of McIntyre), as well as, to provide a means for activating an oven light (Oven light keypad 54; Col. 3, lines 22-27 of McIntyre).
	Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hensel, as modified above, by adding to the control unit of Hensel, the teachings of McIntyre, to provide automatic control over multiple stages in a single cooking session without requiring monitoring by a user (Col. 6, lines 30-35 of McIntyre), that is, such control would allow for the automatic sequential execution for dishes requiring different temperatures at different stages without the need of a user intervention (Col. 2, lines 1-10 of McIntyre), as well as, to provide a means of allowing a user to view parameters for the second cooking mode prior to the second cooking mode being executed (Col. 7, lines 25-30 of McIntyre).
Larsen teaches that it is known in the art of ovens (Title, Figs. 1, 3, 7, and 8) that a user interface (Fig. 7) can include a dual cook button (element 40) for initializing said dual cook mode and an oven light button (element 28) for turning on and off a light within said heating compartment (light 78 within oven cavity 12-Col. 5 lines 5-10).  
The advantage of combining the teachings of Larsen is that in doing so would provide means of activating a light within the heating compartment (Col. 5, lines 5-10 of Larsen), thereby allowing a user to easily view contents therein.  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hensel, as modified by McIntyre, with Larsen, by adding to the user interface of Hensel, and the oven light button of McIntyre, the teachings of Larsen, to provide means of activating a light within the heating compartment (Col. 5, lines 5-10 of Larsen), thereby allowing a user to easily view contents therein.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (U.S. Publication 2010/0006561), hereinafter Hensel, in view of McIntyre et al. (U.S. Patent 6809301), and in further view of Patti et al. (U.S. Publication 2003/0047553) hereinafter Patti.
Regarding claim 8, the primary combination of Hensel and McIntyre, as applied in claim 6, teaches each claimed limitation, except as stated below.
Specifically, Hensel further teaches that the plurality of user controls includes a convection button (Fig. 5, element 520) for controlling said convection fan to a first speed (fan operates at a certain speed).  Hensel is silent on a speed convection button for controlling said convection fan to a second speed; wherein said second speed is greater than said first speed.
Patti teaches that it is known in the art of ovens that a user control (Fig. 4) can include a speed convection button (buttons 77-79) for controlling a convection fan to a second speed (high speed-77-second speed; low speed-78-first speed), wherein said second speed is greater than said first speed (Para. 0064).  
The advantage of combining the teachings of Patti is that is doing so would provide control over the speed of the fan, where a user can adjust the speed to a desired level (Para. 0064 of Patti, selecting between various fan speeds), thereby increasing or decreasing the rate of heat transfer by convection.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hensel, as modified by McIntyre, with Patti, by adding to the user controls of Hensel, the teachings of Patti, to provide control over the speed of the fan, where a user can adjust the speed to a desired level (Para. 0064 of Patti, selecting between various fan speeds), thereby increasing or decreasing the rate of heat transfer by convection.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (U.S. Publication 2010/0006561), hereinafter Hensel, in view of McIntyre et al. (U.S. Patent 6809301), and in further view of Lee (U.S. Patent 5607611).
Regarding claim 9, the primary combination of Hensel and McIntyre, as applied in claim 6, teaches each claimed limitation, except for the plurality of user controls including a rotatable and depressible selector knob for selecting said first cooking function, said first cooking time and said first cooking temperature, and said second cooking function, said second cooking time, and said second cooking temperature.
Lee teaches that in is known in the art of oven controls that a user control (Fig. 1, control 7) can include a rotatable and depressible selector knob (10; Abstract discloses that switch mechanism 10 comprises a plurality of knobs and rotary switches, where one of the knobs can be pushed axially to activate/deactivate the heating element; See also Col. 3 lines 1-7 disclosing knob 67 can be pushed axially to engage element 14 to initiate starting) for selecting said first cooking function, said first cooking time and said first cooking temperature, and said second cooking function, said second cooking time, and said second cooking temperature (The rotatable and depressible selector knob of Lee is, structurally, capable of performing such function since each structural limitation is met; See MPEP 2114-I and 2114-II).
The advantage of combining the teachings of Lee is that in doing so would provide a simpler and speedier means of selecting cooking functions, timer settings, and start/stop operations (Col. 1, Lines 29-35 of Lee).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hensel, as modified by McIntyre, with Lee, by adding to the user controls of Hensel, the teachings of Lee, to provide a simpler and speedier means of selecting cooking functions, timer settings, and start/stop operations (Col. 1, Lines 29-35 of Lee).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (U.S. Publication 2010/0006561), hereinafter Hensel, in view of McIntyre et al. (U.S. Patent 6809301), and in further view of Head (U.S. Publication 2010/0102995).
Regarding claim 10, the primary combination of Hensel and McIntyre, as applied in claim 6, teaches each claimed limitation, except for the plurality of user controls including an add time button operable to automatically add 30 seconds to either said first cooking function or said second cooking function. 
Head teaches that it is known in the art of cooking apparatus controls that a user control (Fig. 1 control 110, in particular section 310) can include an add time button (Fig. 2, elements 112-1 through 6) operable to automatically add 30 seconds to either said first cooking function or said second cooking function (Para. 0008; Claim 4).
The advantage of combining the teachings of Head is that in doing so would provide a quick and easy means for a user to add time to a cooking function (para. 0008 of Head), thereby allowing the food to continue cooking as desired.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hensel, as modified by McIntyre, with Head, by adding to the user controls of Hensel, the teachings of Head, to provide a quick and easy means for a user to add time to a cooking function (para. 0008 of Head), thereby allowing the food to continue cooking as desired.
Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (U.S. Publication 2010/0006561), hereinafter Hensel, in view of McIntyre et al. (U.S. Patent 6809301), and in view of Strutin-Belinoff et al. (U.S. Patent 8136442)
Regarding claim 22, Hensel teaches a cooking appliance (Fig. 1-3, oven 100) comprising:
a housing (101) having an internal compartment (102);
a heating mechanism (120-Fig. 2-3 show heating mechanism 120 comprising 3 upper heating elements, 203/205/220, and 2 lower heating elements 210/211) in thermal communication with said compartment and configured to heat said compartment (Para. 0029 discloses quartz, calrod, tungsten, and halogen as the heating elements) (paragraph 0021, of the instant application, discloses electric heaters or quartz, tungsten or halogen radiant heaters), said heat mechanism includes at least one heating element (as stated above);
a user interface (Fig. 5, 107) including a plurality of user controls (controls 503-plurality of knobs and buttons 513, 514, 515, 516, etc.) (paragraph 0025, of the instant application, discloses the controls as a plurality of buttons and knobs) to be manipulated by a user, said user controls configured to allow independent selection of a first and second cooking mode (display 502 shows a plurality of cooking modes that can be selected-for example “Bake”, “Broil,” “Roast,” “Pizza,” “Keep Warm”; which correspond to the cooking modes listed in paragraph 0026 of the instant application-bake, broil, roast, pizza, keep warm) (Para. 0057, user selects “Bake,” Para. 0061-0063, user selects “Broil;” The selection of the modes are made by the user, as display 502 shows a plurality of modes that may be selected; For example, a user may select the Bake mode which operates for 30 minutes-para. 0057, after which, the user may  select Broil mode which operates for 15 minutes-para. 0061, As such both selections are user selected) as part of a dual cooking method (the selected first and second cooking mode are, therefore, part of a dual mode cooking method)(Furthermore, those of ordinary skill in the art would consider it reasonable that the user controls of Hensel, being a plurality of knobs and buttons that allow a user to select various cooking modes, which corresponds to, or at least substantially corresponds, to the same structure recited in the instant application, would be capable of, without further modification, allowing independent selection of a first and second cooking mode as part of a dual cooking method. See MPEP 2114); and
a control unit (Fig. 8a/b, processor 801; para. 0045) operatively connected to said user interface and to said heating mechanism, said control unit being configured to receive a signal generated by said user interface and to control operation of said heating mechanism in dependence upon said signal, thereby executing the operator selected cooking mode (Paras. 0041, 0044);

    PNG
    media_image1.png
    166
    522
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    359
    219
    media_image2.png
    Greyscale

		Fig. 8 of Application 14/447885				Fig. 7 of Hensel

a display unit (graphic display 502-para. 0039) (paragraph 0018 of the instant application discloses display 26 being a graphic display, such as an LCD) in communication with said control unit (para. 0040-0041; operative communication with oven’s processor), said display unit selectively displaying parameters of said first and second cooking modes (para. 0040, graphic display 502 includes portion 511 which displays temperature, and portion 512 which displays cooking cycle time, which, together, define cooking functions of the respective mode) (Therefore, graphic display 502 selectively displays parameters of the first and second cooking modes, depending on the parameters selected by the user)
wherein said control unit and said user interface are configured such that operation of said user interface (user interface 107, which includes user controls 503-plurality of knobs and buttons 513, 514, 515, 516, etc.) selectively controls (upon user selection) said display unit (graphic display 502) to display said parameters of one of said first and second cooking mode during operation of said cooking appliance in the other of said first and second cooking modes (Those of ordinary skill in the art would readily appreciate that the processor, user interface, and graphic display of Hensel are, structurally, the same (or at least substantially the same) as the those disclosed in the instant application and, as such, would reasonably conclude that the processor, user interface, and graphic display of Hensel would also be structurally capable of displaying parameters of the second cooking mode during execution of the first cooking mode as claimed. MPEP 2114-I, -II, -III).
While the examiner contends that the display unit of Hensel is structurally capable of displaying parameters of one of said first and second cooking modes during operation, as claimed, Hensel does not explicitly teach such functionality.
	McIntyre teaches that it is known in the art of controlling ovens (title; Figures 1, 2, 3, 4, 6, etc. control unit 150 including microprocessor 152, memory 156, RAM 154, user interface 34, display 40) (Figure 6 shows a multi-stage cooking algorithm 210 executable by control system 150, wherein oven settings are automatically adjusted between a first stage and a second stage at an appropriate time in a single cooking session without monitoring by a user-See Col. 6, lines 30-37; “Multi-Stage” button 66 selected on user interface 34 permits algorithm-Figure 6-to operate; “Stage 1” and “Stage 2,” each having separate temperature and time settings-See Col. 6, lines 54 to Col. 7, lines 6) for the control unit (150) to be in communication with a display unit (graphic display 40; Fig. 3 and 4) (figures 2-4, user interface 34 including various user controls), such that the control unit and user interface are configured such that operation of the user interface selectively controls the display unit to display parameters of one of said first and said second cooking modes during operation of said cooking appliance in the other of said first and said second cooking modes (Col. 7, lines 25-30; “In multi-stage mode, while stage 1 is being executed, pressing MULTI-STAGE keypad 66 momentarily displays the stage 2 recipe, and then returns to the display indicated before MULTI-STAGE keypad 66 was depressed”) (control unit 150 having display 40, therefore, at least partly, allows for the selective displaying of parameters of the second cooking mode-Stage 2-during execution of the first cooking mode-Stage 1).
	The advantage of combining the teachings of McIntyre is that in doing so would provide automatic control over multiple stages in a single cooking session without requiring monitoring by a user (Col. 6, lines 30-35 of McIntyre), that is, such control would allow for the automatic sequential execution for dishes requiring different temperatures at different stages without the need of a user intervention (Col. 2, lines 1-10 of McIntyre), as well as, to provide a means of allowing a user to view parameters for the second cooking mode prior to the second cooking mode being executed (Col. 7, lines 25-30 of McIntyre).
	Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hensel with McIntyre, by adding to the control unit, user interface, and display unit functionality of Hensel, with the teachings of McIntyre, to provide automatic control over multiple stages in a single cooking session without requiring monitoring by a user (Col. 6, lines 30-35 of McIntyre), that is, such control would allow for the automatic sequential execution for dishes requiring different temperatures at different stages without the need of a user intervention (Col. 2, lines 1-10 of McIntyre), as well as, to provide a means of allowing a user to view parameters for the second cooking mode prior to the second cooking mode being executed (Col. 7, lines 25-30 of McIntyre).
	The combination, as detailed above, teaches each claimed limitation, including a plurality of cooking modes executable by the control unit in a dual cook mode for a toaster and convection oven.  The combination is silent on wherein said control unit is configured such that, after selection of the first cooking mode, said control unit controls said display unit to display only a subset of all cooking modes executable by said oven for selection by a user for said second cooking mode; and wherein said subset of all cooking modes displayed by the display unit after selection of the first cooking mode is dependent upon the particular first cooking mode selected.
	Strutin-Belinoff teaches that it is known in the art of control units allowing the user to specify desired cooking parameters to a more precise degree (1:23-29) in which a controller and display unit are used for the user to select various operating modes (2:26-32) (See Figure 2; control knob 10 and display unit 62) for the control unit (2:64-67 discloses programming the cooking appliance.  It is inherent that an electronic control unit is present to receive, store, and execute the programming) is configured such that, after selection of the first cooking mode, said control unit controls said display unit (62) to display only a subset of all cooking modes executable by said oven; and wherein said subset of all cooking modes displayed by the display unit after selection of the first cooking mode is dependent upon the particular first cooking mode selected (3:47-58; “controller 10 may have two rotating sections, such as an inner wheel 12 and an outer wheel 14. Inner and outer wheels may be nested within one another (as shown) or they may be separately positioned. It should be understood, however, that the controller 10 may have three, four, or any other number of wheels, selection methods, or modalities. The inner, outer, or side parts of each wheel may be backlit or otherwise allowed to glow. The outer wheel 14 allows the user to select a "level one" choice. In the oven example, this could be a specific cook mode, such as roast bake, broil, air crisp, defrost, reheat, toast, self-clean, favorites, and so forth.”) (3:63 to 4:4; “inner wheel 12 is a touch-sensitive scroll wheel that has a scrolling mechanism for scrolling the selections on the display screen 62. In keeping with its fine movements, it preferably has small, fine internal detents that are echoed by a fine rib texture 22 on the outer part of the wheel. The scroll function is preferably defaulted to work from the left to the right of the screen. The inner wheel 12 allows the user to access menu options on the display screen 62 that relate to the sub-selections of the choice made at "level one.") (4:7-10; “If the user selected "bake" at level one, only foods that can be baked are provided as level two choices, e.g., options from which to select using the inner wheel 12.”) (See also 2:1-6; “There is accordingly a need for a system that prompts the user to input certain cooking information, a screen that only offers options that relate to the previous choices that have been made, a knob or other controller that allows the selection process to be simple, and an oven than can then control the cooking appliance to perform the desired operation.”).
	The advantage of combining the teachings of Strutin-Belinoff is that in doing so would quickly and easily present choices to users (1:16-18).
	Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hensel, as modified by McIntyre, with Strutin-Belinoff by adding to the control unit and display unit functionality of Hensel, as modified to include the dual-mode operation of McIntyre, with the displaying of only a subset of all cooking modes dependent upon the first mode selected teachings of Strutin-Belinoff, in order to quickly and easily present choices to users.
Regarding claim 24, the primary combination, as applied to claim 22, teaches each claimed limitation.
Hensel further teaches the user interface (fig. 5, user interface panel 107) (See also Figures 6 and 7 illustrating display layout) is configured to allow a user to select a quantity of a food item to be cooked (para. 0040; “The display area 502 further comprises an upper alphanumeric portion 511 and a lower alphanumeric portion 512. The upper alphanumeric portion 511 is used to indicate, for example, a numeric value of the toast shade selected by the user (when the toast mode has been selected) or, an oven temperature (for example when the bake function has been selected). The lower alphanumeric portion 512 can be used to indicate the number of slices of bread that the user has selected (when the toast mode has been user designated), a pizza size, or the time remaining in a cooking cycle (for example when the bake mode has been user selected).”) (para. 0042; “The lower alphanumeric area 512 indicates that the user has selected four slices using the time/load size dial 516. Once the mode and preferences have been established, the user presses the start/cancel button 514 and the display changes accordingly.”) (para. 0051; “The time/load size dial 516 can be used to receive a user preference of between 1 and 6 slices. The default setting is preferably four slices. Using the aforementioned wattage, toasting times vary between about 165 seconds for 1 slice (at the lowest browning setting) to about 420 seconds (for six slices at the maximum browning setting).”) (See also paragraph 0054 referencing bagel slice selection). 5  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761